DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Drawings submitted on 02/07/2020 are accepted by the Examiner. 

Allowable Subject Matter
Claims 1, 2, and 5-9 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1, the Examiner agrees with the arguments in the Remarks filed 08/02/2021 regarding the amended portion of the claim. Upon further search and consideration, the prior art made of record fails to teach this limitation in the context of the independent claim. 

Regarding independent claims 5 and 6, the claims are substantially similar to previous claim 1 except instead of a component they specify that this is a manufacturing part which the previously cited references do not teach. Upon further search and consideration, the prior art made of record fails to teach this limitation in the context of the independent claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Gold et al, U.S. Publication No. 2018/0292331 generally teaches authenticating a component based on analyzing an invisible region on said component (see Gold Figure 4)

Wang et al, U.S. Publication No. 2015/0248592 generally teaches dividing an image of a component into regions, analyzing the regions, comparing them to stored component regions, and highlighting regions which match stored regions (see Wang Figure 1). However, no correctness determination is performed 

Mohammad et al, U.S. Publication No. 2015/0063627 generally teaches comparing keypoint signatures of various areas of a component to reference keypoint signatures to identify the component (see Mohammad Figure 10). However, no correctness determination is performed

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637